Case: 20-10496       Document: 00515560956            Page: 1      Date Filed: 09/11/2020




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                              September 11, 2020
                                     No. 20-10496
                                                                                 Lyle W. Cayce
                                  Conference Calendar
                                                                                      Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Christopher Jeremiah Castillo,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:12-CR-33-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Christopher
   Castillo has moved to withdraw and has filed a brief per Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Castillo has filed a response. We have reviewed counsel’s brief, relevant por-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10496     Document: 00515560956         Page: 2   Date Filed: 09/11/2020




                                  No. 20-10496


   tions of the record, and Castillo’s response. We concur with counsel’s as-
   sessment that the appeal presents no nonfrivolous issue for review. Accord-
   ingly, the motion to withdraw is GRANTED, counsel is excused from fur-
   ther responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                       2